726 N.W.2d 420 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeffrey Alan MAXON, Sr., Defendant-Appellant.
Docket No. 131854, COA No. 267481.
Supreme Court of Michigan.
February 5, 2007.
By order of December 13, 2006, the prosecuting attorney was directed to answer the application for leave to appeal the July 26, 2006 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Lapeer Circuit Court for resentencing. The defendant was sentenced under the judicial sentencing guidelines even though all of the offenses he was convicted of occurred after the effective date of the legislative sentencing guidelines, MCL 777.1, et seq. On remand, the Lapeer Circuit Court shall sentence the defendant within the appropriate legislative sentencing guidelines range, or articulate on the record a substantial and *421 compelling reason for departing from the sentencing guidelines range in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.